Citation Nr: 0117664	
Decision Date: 07/02/01    Archive Date: 07/05/01

DOCKET NO.  94-46 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1. The propriety of an initial 10 percent rating for 
bilateral varicose veins prior to January 12, 1998.  

2 The propriety of a 10 percent initial rating for varicose 
veins of the right leg on and after January 12, 1998.  

2. The propriety of a 10 percent initial rating for varicose 
veins of the left leg on and after January 12, 1998.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.Horrigan, Counsel


INTRODUCTION

The veteran had active service from October 1985 to November 
1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision by the RO 
that denied claims for service connection for a left knee 
disorder and a right ankle disorder, granted a claim for 
service connection for a right knee disability, which was 
assigned a noncompensable rating from November 1993, and also 
granted a claim for service connection for bilateral varicose 
veins, and assigned a 10 percent rating from November 1993.  

In February 1997, the veteran appeared and gave testimony at 
a hearing in Washington, D.C., before the undersigned Board 
member.  A transcript of this hearing is of record.  In an 
April 1997 decision, the Board denied entitlement to service 
connection for a left knee disorder.  The Board remanded the 
issues of entitlement to a right ankle disorder, entitlement 
to an increased rating for a right knee disorder, and 
entitlement to an increased rating for bilateral varicose 
veins.  

Effective on January 12, 1998, the VA Rating Schedule 
provisions for the evaluation of varicose veins were revised.  
In an April 1999 rating decision, the RO assigned a 10 
percent rating for the veteran's right knee disability from 
January 1997.  Based on the above noted change in the rating 
schedule provisions, the RO also assigned a 10 percent rating 
for varicose veins in the right leg and a 10 percent rating 
for varicose veins in the left leg, both effective on January 
12, 1998.  

In a decision of October 1999, the Board denied entitlement 
to a rating in excess of 10 percent for a right knee 
disorder.  The issues of entitlement to service connection 
for a right ankle disorder, an increased rating for varicose 
veins of the right leg and an increased rating for varicose 
veins of the left leg were again remanded to the RO for 
further development.  

In a rating decision of May 2000, the RO granted service 
connection for a right ankle disorder and assigned a 
noncompensable rating for this disability from November 1993.  
The veteran subsequently submitted a timely notice of 
disagreement with the disability evaluation assigned for his 
right ankle disorder in this rating decision.  He was 
thereafter provided with a statement of the case in regard to 
this issue in July 2000, but he did not submit a substantive 
appeal in regard to this matter.  Accordingly, the issue of 
entitlement to an increased rating for a right ankle disorder 
is not before the Board for appellate consideration.  

Only the issues of entitlement to increased ratings for 
varicose veins of the right and left legs are currently 
before the Board for appellate consideration at this time. 
Because the veteran has disagreed with the initial assigned 
ratings for his bilateral varicose veins prior to January 12, 
1998 , and varicose veins of the right leg, and varicose 
veins of the left leg on and after January 12, 1998, the 
Board has characterized the issues involving increased 
ratings currently on appeal to be as listed on the title page 
of this decision.  See Fenderson v. West, 12 Vet. App.  119, 
126 (1999).


FINDINGS OF FACT

1. Prior to January 12, 1998, the veteran's bilateral 
varicose veins were productive of no more than moderately 
severe symptomatology.  

2. On and after January 12, 1998, the veteran's varicose 
veins in the right leg resulted in pain on exertion with 
persistent edema relieved by rest and some beginning 
pigmentation changes, but without eczema or ulceration 
noted on examination.  

3. On and after January 12, 1998, the veteran's varicose 
veins in the left leg resulted in pain on exertion with 
persistent edema relieved by rest and some beginning 
pigmentation changes, but without eczema or ulceration 
noted on examination.


CONCLUSIONS OF LAW

1. The criteria for a 30 percent rating, and no more, for 
bilateral varicose veins have been met prior to January 
12, 1998.  38 U.S.C.A. § 1155 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. Law, No. 106-475 § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R.§§ 4.7, 4.97, Diagnostic Code 
7120 (1997).  

2. The criteria for a 20 percent rating, and no more, for 
varicose veins in the right leg have been met, on and 
subsequent to January 12, 1998.  38 U.S.C.A. § 1155 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. Law, 
No. 106-475 § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 C.F.R.§§ 4.7, 
4.97, Diagnostic Code 7120 (2000).  

3. The criteria for a 20 percent rating, and no more, for 
varicose veins in the left leg have been met, on and 
subsequent to January 12, 1998.  38 U.S.C.A. § 1155 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. Law, 
No. 106-475 § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 C.F.R.§§ 4.7, 
4.97, Diagnostic Code 7120 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board initially notes that there has been a significant 
change in the law during the pendency of the veteran's 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).

Because of the change in the law brought about by the VCAA, a 
determination is necessary as to the potential for prejudice 
to the veteran were the Board to proceed to consider the 
merits of the veteran's claims regarding increased ratings 
for his bilateral varicose veins, prior to January 12, 1998, 
and increased ratings for varicose veins of the right leg and 
varicose veins of the left leg on and after January 12, 1998.  
While it is apparent that the RO has not yet considered 
whether any additional notification or development actions 
are required under the VCAA in regard to these issues, the 
veteran and his representative have been informed of the law 
and regulations governing the assignment of increased ratings 
for varicose veins under both the current and former 
schedular criteria in a February 1995 statement of the case 
and in two subsequent supplemental statements of the case 
issued thereafter.  The veteran has also been afforded a 
current VA vascular examination of his legs pursuant to the 
Board's most recent remand.  In addition, the Board notes 
that neither the veteran nor his representative has alleged 
that further evidentiary development is necessary in regard 
to the issue currently on appeal.  The Board therefore 
concludes that no further action by the RO is necessary in 
regard to these claims under the VCAA.  The Board will 
therefore proceed to consider the veteran's claims for 
increased ratings for bilateral varicose veins prior to 
January 12, 1998 and separate increased ratings for varicose 
veins of the right leg and varicose veins of the left leg 
thereafter on the merits.  

I. Factual Background.  

On VA general medical examination in January 1994, the 
examiner noted multiple incision scars on the right leg and 
thigh from previous stripping of the veins.  The veteran also 
had varicosities along the short saphenous vein of the left 
leg that were about 3 inches in length.  The diagnoses of the 
examination included bilateral varicose veins.  

During his February 1997 hearing in Washington, D.C. before 
the undersigned Board member, the veteran said that he had 
constant leg pain while walking due to his varicose veins.  
He also said that his varicosities caused leg pain even when 
he was sitting and at rest.  He also reported "tension" in 
his left leg, especially in the calf area.  He said that he 
took a medication for migraine headaches, and that medication 
had the effect of enlarging his leg veins and increasing the 
pain caused by his varicosities.  He said that he had 
symptoms in each leg, but especially in the left leg.  He 
reported that his legs would feel that they were going to 
give way when climbing steps and while lifting heavy objects.  
He said that he had daily edema in the shins, but he denied 
ulceration.  He also indicated that there was discoloration 
about the incisions scars on his right leg.  He said that his 
symptoms became sufficiently severe to render him bedridden 
about once every three months.  The veteran also said that he 
had missed a few days of work over the previous year because 
of his varicose veins.  The veteran further said that he was 
not receiving any current medical treatment for this 
disability.  

During a VA general medical examination in January 1999, the 
veteran complained of swelling in the legs and ankles.  
Bilateral leg pain at the end of the day was also reported.  
It was noted that the veteran had had multiple operations on 
his right leg because of varicosities.  Evaluation revealed 
multiple scars on the right leg because of stripping.  There 
were two clusters of varicosities on the left leg, in the 
region of the medial calf and foot.  A Trendelenburg's test 
was ++ bilaterally, including the deep and superficial 
involvement.  Slight pigmentation changes were reported in 
both legs.  There was slight edema.  No ulceration was found.  
The diagnoses included bilateral varicosities in both calf 
areas.  

On a VA examination in March 2000 the examiner indicated that 
he had reviewed the claims folder.  The veteran gave a 
history of a traumatic injury to both calf areas during 
service.  Thereafter, he developed varicosities in both legs 
and he had undergone numerous surgeries to have them 
extracted.  He complained of pain, swelling and stiffness in 
the right calf and ankle area during exacerbations of his 
varicose veins in the right leg.  This was said to occur on 
an intermittent basis, especially when the veteran walked or 
stood for excessive periods of time.  It was noted that the 
veteran wore support stockings on his legs.  He took no 
particular medication for discomfort.  Physical examination 
revealed pronounced prominence about both calves.  There were 
numerous varicosities which were diffuse and throughout.  
Numerous surgical scars were noted on the right calf.  There 
was a well-healed scar that caused an indentation of 1 
centimeter on the medial and interior portion of the left 
calf.  This measured approximately 4 to 5 centimeters across.  
The impression was history of blunt trauma to the lower 
extremities with a history of significant venous varicosities 
involving the lower extremities which apparently caused some 
stiffness and soreness of the ankle when he had 
exacerbations.  

II. Legal Analysis  

The veteran's varicose vein disabilities are rated under 
Diagnostic Code 7120.  During the pendency of this appeal, 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, was 
amended in regard to the criteria for rating diseases of the 
arteries and veins, effective January 12, 1998.  See 62 Fed. 
Reg. 65207 through 65224 (December 11, 1997).  As such, the 
rating criteria for varicose veins under Diagnostic Code 7120 
changed.  See 38 C.F.R. § 4.104, Diagnostic Code 7120 (2000).  
When a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, the VA must apply the regulatory version that is 
more favorable to the veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991).  Consistent with this decision of 
the United States Court of Appeals for Veterans Claims 
(Court) and with a recent opinion by the General Counsel 
(VAOPGCPREC 3-2000) dated April 10, 2000, the veteran's 
varicose veins of each lower extremity may not be rated under 
the new criteria prior to January 12, 1998.  However, this 
disorder may be rated under the old criteria prior to and on 
and after January 12, 1998, if the old criteria would result 
in a higher rating.  

Under the provisions of Diagnostic Code 7120 in effect prior 
to January 12, 1998, moderate bilateral varicose veins with 
varicosities of the superficial veins below the knees, with 
symptoms of pain or cramping on exertion, warrant a 10 
percent rating.  Moderately severe varicosities involving the 
superficial veins above and below the knees, with 
varicosities of the long saphenous veins, ranging in size 
from 1 to 2 centimeters in diameter, with symptoms of pain or 
cramping on exertion, with no involvement of deep 
circulation, warrant a 30 percent evaluation.  Severe 
varicosities, involving the superficial veins above and below 
the knee with involvement of the long saphenous, ranging over 
2 centimeters in diameter, marked distortion and sacculation 
with edema and episodes of ulceration, with no involvement of 
the deep circulation, warrant a 50 percent evaluation.  
Pronounced varicosities, with findings of a severe condition 
with secondary involvement of the deep circulation, as 
demonstrated by Trendelenburg's and Perthe's tests, and with 
ulceration and pigmentation, warrant a 60 percent rating.  
38 C.F.R. § 4.104, Diagnostic Code 7120, in effect prior to 
January 12, 1998.  

Under the criteria of Diagnostic Code 7120 in effect on and 
after January 12, 1998, a separate rating is assigned for 
varicose veins of each lower extremity.  A 10 percent rating 
is assigned for varicose veins in a single extremity if there 
is intermittent edema of the extremity or aching and fatigue 
in the leg after prolonged standing or walking, with symptoms 
relieved by elevation of the extremity or compression 
hosiery.  A 20 percent rating is assigned for varicose veins 
in a single extremity if there is persistent edema, 
incompletely relieved by elevation of the extremity, with or 
without beginning stasis pigmentation or eczema.  A 40 
percent rating is assigned for varicose veins in a single 
extremity if there is persistent edema and stasis 
pigmentation or eczema with or without intermittent 
ulceration.  A 60 percent rating is assigned for varicose 
veins in a single extremity if there is persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, and 
persistent ulceration.  A 100 percent rating is assigned for 
varicose veins in a single extremity if such results in 
massive board-like edema with constant pain at rest.  
38 C.F.R. § 4.104, Diagnostic Code 7120, in effect on and 
after January 12, 1998.  

Where there is a question as to which of two evaluations will 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  

A review of the relevant evidence reveals that the veteran 
has consistently complained of pain and swelling in both legs 
after prolonged standing or walking.  He has undergone 
surgical stripping of varicosities from the right leg, both 
above and below the knee.  One scar from such surgery on the 
right calf was said to measure 4 to 5 centimeters in length 
and was 1 centimeter deep.  On one recent evaluation, it was 
reported that the Trendelenburg's test was ++ for both deep 
and superficial circulation.  On the most recent VA 
examination pronounced prominence about both calves were 
noted as were varicosities which were described as diffuse 
and throughout.  While no ulceration or eczema on the legs 
has been noted, slight edema and slight pigmentation changes 
have been observed on VA examinations.  

The above evidence indicates that the veteran has symptoms 
which are more accurately described as moderately severe than 
moderate under the criteria of Diagnostic Code 7120 in effect 
prior to January 12, 1998.  Therefore, a 30 percent rating 
for the veteran's bilateral varicose veins prior to January 
12, 1998 is warranted.  However, the record does not show 
that the veteran's varicose veins have ever resulted in 
severe symptomatology.  We note in this regard that the 
evidence does not demonstrate marked distortion and 
sacculation and also has indicated any ulcerations on either 
leg caused by the veteran's varicose vein disability.  Thus, 
a 50 percent rating for bilateral varicose veins under 
Diagnostic Code 7120 in effect prior to January 12, 1998 is 
not warranted.  The record also shows that the veteran's 
service connected bilateral varicose veins were moderately 
severe in degree during the entire period from the date of 
the veteran's claim in November 1993 to the effective date of 
the new criteria of Diagnostic Code 7120 in January 1998 and 
thereafter.  See Fenderson v. West, supra.  

In regard to the criteria of Diagnostic Code 7120 which 
became effective on and after January 12, 1998, the clinical 
findings reported on recent VA examinations show that the 
veteran has persistent edema in his legs due to varicose 
veins which is relieved by rest and some slight pigmentation 
changes have also been reported in the veteran's calves.  In 
the Board's opinion this degree of symptomatology more nearly 
reflects the level of severity warranting a 20 percent 
evaluation for varicose veins in the right leg and a 20 
percent evaluation in the left leg than is reflected by the 
10 percent evaluations currently assigned for varicose veins 
in each leg.  However, the evidence does not show persistent 
edema unrelieved by rest in either leg, and neither stasis 
pigmentation nor eczema, nor ulceration has been shown.  
Hence a 40 percent evaluation for varicose veins in either 
leg is not warranted under the criteria of Diagnostic Code 
7120 which became effective on or after January 12, 1998.  
The record also shows that the veteran's service connected 
varicose veins in the right leg and in the left leg have been 
productive of the current degree of severity during the 
entire period from the effective date of the new criteria of 
Diagnostic Code 7120 in January 1998 to the present time.  
See Fenderson v. West, supra.  Finally, the Board notes that 
rating the disorders under the new criteria, effective 
January 12, 1998, is clearly more advantageous to the 
veteran.  






ORDER

A 30 percent rating and no more for bilateral varicose veins 
prior to January 12, 1998 is granted subject to the law and 
regulations governing the payment of monetary benefits.  

A 20 percent rating and no more for varicose veins in the 
right leg on and after January 12, 1998 is granted subject to 
the law and regulations governing the payment of monetary 
benefits.

A 20 percent rating and no more for varicose veins in the 
left leg on and after January 12, 1998 is granted subject to 
the law and regulations governing the payment of monetary 
benefits.




		
	NANCY R. ROBIN
	Member, Board of Veterans' Appeals



 

